DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third edge extends along the first edge” (claim 6 – emphasis added) (see rejection under 35 USC 112 below for further details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claims 8 and 9 recite “x is a sequence number the lamp group in the first direction” (emphasis added).  Examiner believes Applicant is missing a word between “number and “the” such as “for” or “of”; and
Claims 10 and 11 are dependent on claim 8 and objected to for substantially the same reasons, discussed above.  

Appropriate correction is required.


Claim Interpretation
In the interest of compact prosecution, Examiner notes the term "backlight module" does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because structure, in the form of a backlight, is recited to perform the function.
	

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “The third edge B3 extends along the first direction F1. The first direction F1 is a direction from the first edge B1 to the second edge B2” (Fig. 1 and paragraph [0056] of the specification as filed – emphasis added), does not reasonably provide enablement for “the third edge extends along the first edge” (claim 6 – emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Examiner believes claim 6 contains a typographical error using the term “edge” instead of “direction” and notes that the typographical error completely changes the interpretation of the claim such that it does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
In the interest of compact prosecution, Examiner is interpreting the claim to read “the third edge extends along the first direction” (emphasis added) for the remainder of this Office Action.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is dependent on claim 12 which is also dependent on claim 5.  The limitations of claim 14 substantially repeat limitations already set forth in claim 5.  Therefore, claim 14 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution, Examiner believes dependency on claim 12 is a typographical error and Applicant intended to depend on claim 13.  Claim 14 recites “a backlight module, applied to the display device of claim 12” (emphasis added).  Examiner notes Claim 12 is directed to the control method for a device (see also claims 2-11) while claim 13 is directed to a display device.  Amending the dependency from claim 12 to claim 13 would overcome this 35 USC 112 rejection for claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USPN 2021/0020115).
With respect to claim 1, Lee teaches a control method for a display device (Figs. 1-16b), wherein the display device comprises a first edge, a second edge, and a number N of display areas, where N is an integer larger than or equal to 3, and the N display areas are disposed between the first edge B1 and the second edge and arranged along a first direction (Figs. 1 and 10 teach a first/left edge and a second/right edge.  The claim does not require any specific display areas so a reasonably broad interpretation includes an arbitrary grouping such as 1 area per source driver 50 as taught by Lee); 
an extending direction of the first edge and an extending direction of the second edge respectively intersect with the first direction, and the first edge and the second edge are arranged along the first direction (Figs. 1 and 10); 
the method comprises: 
in response to a first control instruction for entering an anti-peeping display mode, controlling the display device to enter the anti-peeping display mode (paragraph [0042] teaches a narrow viewing angle mode as an anti-peeping mode), wherein after the display device enters the anti-peeping display mode, among the display areas disposed between a central axis of the display device and the first edge, brightness of a display area closer to the first edge is lower than brightness of a display area closer to the central axis, and among the display areas disposed between the central axis and the second edge, brightness of a display area closer to the second edge is lower than brightness of a display area closer to the central axis, where the central axis is parallel to the first edge (Figs. 2 and 3 and paragraphs [0043]-[0050]).

With respect to claim 3, Lee teaches the control method for a display device of claim 1, discussed above, wherein in response to a second control instruction for entering a normal display mode, the display device is controlled to enter the normal display mode (Lee, paragraph [0042] teaches a wide viewing angle mode as a normal display mode), and after the display area enters the normal display mode, among the display areas disposed between the central axis and the first edge of the display device, the brightness of the display area closer to the first edge is higher than the brightness of the display area closer to the central axis (Figs. 2 and 3 and paragraphs [0043]-[0050]); and 
among the display areas disposed between the central axis and the second edge, the brightness of the display area closer to the second edge is higher than the brightness of the display area closer to the central axis (Figs. 2 and 3 and paragraphs [0043]-[0050]).

With respect to claim 5, Lee teaches the control method for a display device of claim 3, discussed above, wherein the display device comprises a backlight module (Lee, Figs. 1 and 10, item 30 and paragraphs [0041] and [0067]), the backlight module comprises N backlight subareas, and the N backlight subareas provide backlights for the N display areas in a one-to-one correspondence, the N backlight subareas are disposed between the first edge and the second edge, and arranged along the first direction (Lee, Figs. 1, 6 and 10 and paragraph [0053].  Examiner notes the claim does not require any specific backlight subareas or specific display areas so a reasonably broad interpretation includes arbitrary groupings of the device taught by Lee that result in a one-to-one correspondence); 
after the display device enters the anti-peeping display mode (Lee, paragraph [0042] teaches a narrow viewing angle mode as an anti-peeping mode), among the backlight subareas between the central axis and the first edge, brightness of a backlight subarea closer to the first edge is lower than brightness of a backlight subarea closer to the central axis, and among the backlight subareas disposed between the central axis and the second edge, brightness of a backlight subarea closer to the second edge is lower than brightness of a backlight subarea closer to the central axis (Lee, Figs. 2 and 3 and paragraphs [0043]-[0050]); 
after the display device enters the normal display mode (Lee, paragraph [0042] teaches a wide viewing angle mode as a normal display mode), among the backlight subareas disposed between the central axis and the first edge, brightness of a backlight subarea closer to the first edge is higher than brightness of a backlight subarea closer to the central axis, and among the backlight subareas disposed between the central axis and the second edge, brightness of a backlight subarea closer to a second edge is higher than brightness of a backlight subarea closer to the central axis (Lee, Figs. 2 and 3 and paragraphs [0043]-[0050]).

Claim 13, a display device, corresponds to and is analyzed and rejected for substantially the same reasons as the control method of Claim 1, discussed above.
Examiner notes Lee further teaches a processing chip (paragraph [0064]).


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2021/0020115) in view of Wang et al. (USPN 2021/0233970).
With respect to claim 2, Lee teaches the control method for a display device of claim 1, discussed above, wherein after the display device enters the anti-peeping display mode, the brightness of the display areas disposed between the central axis and the first edge decreases along a second direction, and the brightness of the display areas disposed between the central axis and the second edge decreases along the first direction, where the first direction is a direction from the first edge to the second edge, and the second direction is the opposite direction of the first direction (Lee, Figs. 2 and 3 and paragraphs [0045] and [0046]).
However, Lee fails to expressly teach the brightness decreases sequentially.  Specifically, Lee fails to teach “wherein after the display device enters the anti-peeping display mode, the brightness of the display areas disposed between the central axis and the first edge decreases sequentially along a second direction, and the brightness of the display areas disposed between the central axis and the second edge decreases sequentially along the first direction, where the first direction is a direction from the first edge to the second edge, and the second direction is the opposite direction of the first direction” (emphasis added) (Examiner notes Lee, paragraphs [0045] and [0046] teach gradual changes but do not expressly mention sequential changes).
Wang teaches a known technique sequentially increasing or decreasing brightness in a display (paragraphs [0045], [0046], [0058], [0066], [0075]-[0077], [0088] and [0090]).
Lee teaches a base process/product of a display gradually changing brightness which the claimed invention can be seen as an improvement in that the brightness decreases sequentially.  Wang teaches a known technique of sequentially increasing or decreasing brightness in a display that is comparable to the base process/product.
Wang’s known technique of a display gradually changing brightness would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the brightness decreases sequentially which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 4 are rejected for substantially the same reasons as claim 2, discussed above.


Claims 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2021/0020115) in view of Official Notice.
With respect to claim 6, Lee teaches the control method for a display device of claim 5, discussed above, wherein the backlight module is an edge-type backlight module (Lee, Fig. 1 and paragraph), the display device comprises a third edge, and the third edge extends along the first direction, the edge-type backlight module comprises a light bar, the light bar is disposed on one side of the third edge of the display device and extends along the first direction (Lee, Fig. 1 and paragraph [0041]), the light bar comprises a plurality of LEDs, the plurality of LEDs are divided into N groups, and the N groups provide backlight for the N backlight subareas in a one-to-one correspondence (Lee, Figs. 1, 6 and 10 and paragraphs [0053] and [0054].  Examiner notes the claim does not require any specific backlight groups or subareas so a reasonably broad interpretation includes arbitrary groupings of the device taught by Lee that result in a one-to-one correspondence); 
all the LEDs in the same group are connected in series, driving currents for all the LEDs in the same group are the same (Lee, Fig. 6 and paragraph [0054]); and 
the N groups are connected in parallel (Lee, Fig. 6 and paragraphs [0026] and [0054]).
However, Lee fails to expressly teach LED lamp beads and LED lamp groups.  Specifically, Lee fails to expressly teach “the light bar comprises a plurality of LED lamp beads, the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlight for the N backlight subareas in a one-to-one correspondence; all the LED lamp beads in the same lamp group are connected in series, driving currents for all the LED lamp beads in the same lamp group are the same; and the N lamp groups are connected in parallel” (emphasis added).
Examiner takes Official Notice that lamp beads and their usage in backlights are well known in the art.
Lee teaches a base process/product of a display including a lightbar with LEDs in groups which the claimed invention can be seen as an improvement in that the light bar comprises a plurality of LED lamp beads, the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlight for the N backlight subareas in a one-to-one correspondence; all the LED lamp beads in the same lamp group are connected in series, driving currents for all the LED lamp beads in the same lamp group are the same; and the N lamp groups are connected in parallel.  Official Notice teaches a known technique of lamp beads and their usage in backlights that is comparable to the base process/product.
Official Notice’s known technique of lamp beads and their usage in backlights would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in a lightbar with LEDs in groups which the claimed invention can be seen as an improvement in that the light bar comprises a plurality of LED lamp beads, the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlight for the N backlight subareas in a one-to-one correspondence; all the LED lamp beads in the same lamp group are connected in series, driving currents for all the LED lamp beads in the same lamp group are the same; and the N lamp groups are connected in parallel which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 7, Lee teaches the control method for a display device of claim 5, discussed above, wherein the backlight module is a direct-type backlight module, and the direct-type backlight module comprises a plurality of LED lamp beads arranged in an array along the first direction and a third direction, where the third direction intersects with the first direction (Lee, Figs. 10-12 and paragraphs [0067] and [0072]); 
the plurality of LEDs are divided into N groups, and the N groups provide backlights for the N backlight subareas in a one-to-one correspondence; the N groups are arranged along the first direction; driving currents for all the LEDs in the group are the same (Lee, Figs. 1, 6 and 10 and paragraphs [0053], [0054] and [0070]).
However, Lee fails to expressly teach LED lamp beads and LED lamp groups.  Specifically, Lee fails to expressly teach “the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlights for the N backlight subareas in a one-to-one correspondence; the N lamp groups are arranged along the first direction; driving currents for all the LED lamp beads in the lamp group are the same” (emphasis added).
Examiner takes Official Notice that lamp beads and their usage in backlights are well known in the art.
Lee teaches a base process/product of a display including a backlight with LEDs in groups which the claimed invention can be seen as an improvement in that the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlights for the N backlight subareas in a one-to-one correspondence; the N lamp groups are arranged along the first direction; driving currents for all the LED lamp beads in the lamp group are the same.  Official Notice teaches a known technique of lamp beads and their usage in backlights that is comparable to the base process/product.
Official Notice’s known technique of lamp beads and their usage in backlights would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the plurality of LED lamp beads are divided into N lamp groups, and the N lamp groups provide backlights for the N backlight subareas in a one-to-one correspondence; the N lamp groups are arranged along the first direction; driving currents for all the LED lamp beads in the lamp group are the same which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2021/0020115) in view of Peana et al. (USPN 2021/0048722).

With respect to claim 12, Lee teaches the control method for a display device of claim 5, discussed above.  However, Lee fails to expressly teach wherein the display device further comprises a display panel and an anti-peeping film, the anti-peeping film is disposed between the backlight module and the display panel; after the display device enters the anti-peeping display mode, a ratio of brightness of a 45° viewing angle to brightness of a 0° viewing angle of the display device is lower than or equal to 0.75%.
Peana teaches a known technique using anti-peeping film in a display with narrow and wide viewing modes.  Specifically, Peana teaches wherein the display device further comprises a display panel and an anti-peeping film, the anti-peeping film is disposed between the backlight module and the display panel; after the display device enters the anti-peeping display mode, a ratio of brightness of a 45° viewing angle to brightness of a 0° viewing angle of the display device is lower than or equal to 0.75% (Figs. 2 and 10 and paragraphs [0029] and [0030]).
Lee teaches a base process/product of a display including narrow and wide viewing angle modes which the claimed invention can be seen as an improvement in that the display device further comprises a display panel and an anti-peeping film, the anti-peeping film is disposed between the backlight module and the display panel; after the display device enters the anti-peeping display mode, a ratio of brightness of a 45° viewing angle to brightness of a 0° viewing angle of the display device is lower than or equal to 0.75%.  Peana teaches a known technique of using anti-peeping film in a display with narrow and wide viewing modes that is comparable to the base process/product.
Peana’s known technique of using anti-peeping film in a display with narrow and wide viewing modes would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the display device further comprising a display panel and an anti-peeping film, the anti-peeping film is disposed between the backlight module and the display panel; after the display device enters the anti-peeping display mode, a ratio of brightness of a 45° viewing angle to brightness of a 0° viewing angle of the display device is lower than or equal to 0.75% which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 14 are rejected for substantially the same reasons as claim 5, discussed above.


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teachings displays with an anti-peeping mode (see at least Lee et al. USPN 2021/0020115 and Peana et al. USPN 2021/0048722).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed control method satisfying the specifically claimed first and second curve equations (see at least claims 8 and 9).

Claims 10 and 11 are dependent on claim 8 and objected to as allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Robinson et al. (USPN 2021/0072451) teaches an LED privacy display; 
Woodgate et al. (USPN 2021/0341768), Heber et al. (USPN 2019/0353838), Broughton et al. (USPN 2012/0176404) and Bonnett et al. (USPN 2009/0067156) teach a privacy display; and
Yan et al. (USPN 2019/0041697), He et al. (USPN 2020/0249530) and Wang et al. (USPN 2021/0063822) teach a backlight with LED lamp beads.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623